Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 1 of 50 Page ID #:2751



 1   Rachel Steinback, SBN 310700               Carol A. Sobel, SBN 84483
 2   Law Office of Rachel Steinback             Monique A. Alarcon, SBN 311650
     P.O. Box 291253                            Law Office of Carol Sobel
 3   Los Angeles, CA 90029                      725 Arizona Avenue, Suite 300
 4   (t) 213-537-5370                           Santa Monica, CA 90401
     (f) 213-232-4003                           (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                 (e) carolsobel@aol.com
 6                                              (e) monique.alarcon8@gmail.com
     Attorneys for Plaintiffs.
 7   [Additional Counsel on Following Page]
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     OMAR ARNOLDO RIVERA                      Case No. 5:18-cv-01125-SP
11   MARTINEZ; ISAAC ANTONIO                  Assigned to: Honorable Sheri Pym
     LOPEZ CASTILLO; JOSUE
12   VLADIMIR CORTEZ DIAZ; JOSUE             PLAINTIFFS’ GENUINE DISPUTES
     MATEO LEMUS CAMPOS;
     MARVIN JOSUE GRANDE                     OF MATERIAL FACTS AND
13
     RODRIGUEZ; ALEXANDER                    PLAINTIFFS’ ADDITIONAL
14   ANTONIO BURGOS MEJIA; LUIS              SEPARATE STATEMENT OF
     PEÑA GARCIA; JULIO CESAR
15   BARAHONA CORNEJO, as                    UNDISPUTED FACTS IN
     individuals,                            OPPOSITION TO DEFENDANTS
16                                           THE GEO GROUP, INC. AND CITY
                     Plaintiffs,
17                                           OF ADELANTO’S SEPARATE
     v.                                      STATEMENT OF
18                                           UNCONTROVERTED FACTS
     The GEO Group, Inc., a Florida          IN SUPPORT OF MOTION FOR
19   corporation; the City of Adelanto, a    SUMMARY JUDGMENT OR, IN THE
20   municipal entity; GEO Lieutenant Diaz, ALTERNATIVE, PARTIAL
     sued in her individual capacity; GEO    SUMMARY JUDGMENT
21   Sergeant Campos, sued in his individual
22   capacity; Sarah Jones, sued in her      Hearing:
     individual capacity; The United States   Date:      December 17, 2019
23                                            Time:      10:00 a.m.
     of America; Correct Care Solutions,      Courtroom: 3
24   Inc.; and DOES 1-10, individuals;
25                  Defendants.
26
27
28
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 2 of 50 Page ID #:2752



 1   Catherine Sweetser, SBN 271142
 2   Kristina Harootun, SBN 308718
     Schonbrun Seplow Harris & Hoffman LLP
 3   11543 W. Olympic Boulevard
 4   Los Angeles, CA 90064
     (t) 310-396-0731
 5   (f) 310-399-7040
 6   (e) csweetser@sshhlaw.com
     (e) kharootun@sshhlaw.com
 7
 8   Colleen Flynn, SBN 2324281
     Law Office of Colleen Flynn
 9   3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11   (f) 213-252-0091
12   (e) cflynn@yahoo.com
13   Matthew Strugar, SBN 232951
14   Law Office of Matthew Strugar
     3435 Wilshire Boulevard, Suite 2910
15   Los Angeles, CA 90010
16   (t) 323-696-2299
     (e) matthew@matthewstrugar.com
17
18   Attorneys for Plaintiffs.
19
20
21
22
23
24
25
26
27
28
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 3 of 50 Page ID #:2753



 1         Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56-1 of the
 2   Central District of California, Plaintiffs hereby submit their response to
 3   Defendant’s THE GEO GROUP, INC. and CITY OF ADELANTO’s Statement of
 4   Uncontroverted Facts and their own Separate Statement of Facts in Opposition to
 5   Defendants THE GEO GROUP, INC. and CITY OF ADELANTO’s Motion for
 6   Summary Judgment.
 7         Plaintiffs refer to Defendants' Exhibits "A" through "M" as filed in their
 8   Appendix of Evidence, (Dkt. #108-2, #108-3, #111-2, and #111-3). Plaintiffs refer
 9   to Exhibits 1-52, attached to the Declaration of Monique A. Alarcon, filed
10   concurrently with Plaintiffs' opposition to Defendants' Motion to Dismiss.
11                            RESPONSE TO DEFENDANTS’
12                  STATEMENT OF UNCONTROVERTED FACTS
13
       Defs’         UNCONTROVERTED                           EVIDENTIARY
14     SUF            MATERIAL FACTS                            SUPPORT
        No.
15
16    1.       In May 2011, GEO entered into            Janecka Decl. ¶ 3; Hart
17             contract with U.S. Immigration &         Decl. ¶¶ 3-6; Ex. “L”
               Customs Enforcement (ICE) for the        [Agenda Report dated May
18             detention and care of immigrant          17, 2011]; Ex. “M” [2011
               detainees at the Adelanto Detention      Service Agreement].
19             Facility (“Facility”), which houses
               immigrant detainees, through an
20             intergovernmental service agreement
               with the City.                           PLAINTIFFS’
21                                                      RESPONSE:

22                                                      Objection: Assumes facts;
                                                        the cited evidence does not
23                                                      support the proposition

24                                                      Disputed. At that time it was
                                                        a conflict of interest for
25                                                      GEO to contract with ICE
                                                        directly. The City of
26                                                      Adelanto was the only
                                                        signatory to the IGSA with
27                                                      ICE. Ex. 12, Flores Dep.
                                                        97:4-14; Ex. 52,
28                                                      Intergovernmental Services


                                                1
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 4 of 50 Page ID #:2754



 1
 2     Defs’         UNCONTROVERTED                          EVIDENTIARY
       SUF            MATERIAL FACTS                           SUPPORT
 3      No.

 4                                                      Agreement.
 5
 6    2.       It was clearly delineated in the         Janecka Decl. ¶ 2; Hart
               aforementioned agreements that GEO       Decl. ¶ 6, 12; Ex. “M”
 7             would operate and manage the day-        [2011 Service Agreement].
               to-day operations at the Facility, and
 8             the City would not retain control of     PLAINTIFFS’
               the operations.                          RESPONSE:
 9
                                                        Objection: Lacks
10                                                      Foundation; Assumes facts
                                                        not in evidence; Vague and
11                                                      ambiguous as to the term
                                                        “control”
12
                                                        Disputed. The Service
13                                                      Agreement states that the
                                                        City is entitled to perform
14                                                      periodic inspections. Ex. M
                                                        at GEO 00661. Hart states
15                                                      “I visited facilities to
                                                        discuss operations and
16                                                      assess whether it was being
                                                        managed properly. I had
17                                                      open communication with
                                                        the warden and if an issue
18                                                      came to my attention, I
                                                        would speak to the warden
19                                                      to resolve the issue.” Hart
                                                        Decl. ¶ 9, 11. Thus,
20                                                      although the City delegated
                                                        policymaking authority to
21                                                      the Warden, it relied on him
                                                        to communicate issues and
22                                                      retained a right to inspect
                                                        the facility.
23
24
25
26
27
28

                                               2
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 5 of 50 Page ID #:2755



 1
 2     Defs’         UNCONTROVERTED                            EVIDENTIARY
       SUF            MATERIAL FACTS                             SUPPORT
 3      No.

 4
      3.       Before entering into the May 2011          Hart Decl. ¶¶ 6-9.
 5             contract with GEO, the City
               thoroughly vetted GEO to ensure that       PLAINTIFFS’
 6             it was capable of providing the            RESPONSE:
               services that were required of it
 7             (managing the day to day operations         Objection: Lacks
               at the Facility, including the detention   Foundation; assumes facts
 8             and care of immigrant detainees),          not in evidence; Vague and
               which was consisted with the City’s        ambiguous as to the term
 9             policy to thoroughly vet and research      “thoroughly vetted”
               any agency, business, or corporation
10             prior to committing to a contract with     Disputed. The City did not
               said agency, business, or corporation.     thoroughly vet GEO or it
11                                                        would have known that
                                                          GEO was not capable of
12                                                        providing constitutionally
                                                          adequate services. In
13                                                        October of 2010 the DOJ
                                                          announced an investigation
14                                                        of a GEO facility for
                                                          deliberate misconduct and
15                                                        inappropriate behavior with
                                                          youth, the excessive use of
16                                                        force on youth, and
                                                          deliberate indifference to
17                                                        the medical needs of youth.
                                                          Dept. of Justice, 12-352,
18                                                        Department of Justice
                                                          Releases Investigative
19                                                        Findings on the Walnut
                                                          Grove Youth Correctional
20                                                        Facility in Mississippi
                                                          (2012) available at
21                                                        https://www.justice.gov/opa
                                                          /pr/department-justice-
22                                                        releases-investigative-
                                                          findings-walnut-grove-
23                                                        youth-correctional-facility.
                                                          During the 2011 year
24                                                        another GEO contract
                                                          prison, D. Ray James,
25                                                        accounted for 155 of 526
                                                          (29 percent) of the assaults
26                                                        on staff in all contract
                                                          prisons. Office of the
27                                                        Inspector General, 16-06,
                                                          Review of the Federal
28

                                                3
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 6 of 50 Page ID #:2756



 1
 2     Defs’         UNCONTROVERTED                          EVIDENTIARY
       SUF            MATERIAL FACTS                           SUPPORT
 3      No.

 4                                                      Bureau of Prisons’
                                                        Monitoring of Contract
 5                                                      Prisons, 19 (Aug 2016)
                                                        available at
 6                                                      https://oig.justice.gov/report
                                                        s/2016/e1606.pdf. In
 7                                                      December 2008 and January
                                                        2009, the GEO operated
 8                                                      Reeves County Detention
                                                        Center had a riot on its
 9                                                      Compound III and
                                                        Compounds I and II,
10                                                      respectively. In an audit of
                                                        the facility the OIG found
11                                                      that: “While low staffing
                                                        levels alone were not the
12                                                      direct cause of the
                                                        disturbances, they directly
13                                                      affected Security and Health
                                                        Services functions. Id. at 2.
14
15
      4.       Additionally, the City was aware that    Hart Decl. ¶¶ 7, 9.
16             GEO was already operating another
               facility in the City, and that GEO was   PLAINTIFFS’
17             one of the largest national companies    RESPONSE:
               that specialized in privatized
18             corrections, detention, and mental       Objection: Irrelevant,
               health treatment. GEO had a long         Assumes facts not in
19             standing reputation and documented       evidence; Confusing or
               experience in operating private          misleading as to the term
20             facilities.                              “reputation”; Vague and
                                                        ambiguous as to the term
21                                                      “reputation”
22                                                      Disputed in part. GEO has a
                                                        history of failing to provide
23                                                      adequate security at its
                                                        facilities. In October of
24                                                      2010 the DOJ announced
                                                        an investigation of a GEO
25                                                      facility for deliberate
                                                        misconduct and
26                                                      inappropriate behavior with
                                                        youth, the excessive use of
27                                                      force on youth, and
                                                        deliberate indifference to
28

                                               4
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 7 of 50 Page ID #:2757



 1
 2     Defs’        UNCONTROVERTED                     EVIDENTIARY
       SUF           MATERIAL FACTS                      SUPPORT
 3      No.

 4                                                the medical needs of
                                                  youth.https://www.justice.g
 5                                                ov/opa/pr/department-
                                                  justice-releases-
 6                                                investigative-findings-
                                                  walnut-grove-youth-
 7                                                correctional-facility.
                                                  During the 2011 year
 8                                                another GEO contract
                                                  prison, D. Ray James,
 9                                                accounted for 155 of 526
                                                  (29 percent) of the assaults
10                                                on staff in all contract
                                                  prisons. Office of the
11                                                Inspector General, 16-06,
                                                  Review of the Federal
12                                                Bureau of Prisons’
                                                  Monitoring of Contract
13                                                Prisons, 19 (Aug 2016)
                                                  available at
14                                                https://oig.justice.gov/report
                                                  s/2016/e1606.pdf. In
15                                                December 2008 and January
                                                  2009, the GEO operated
16                                                Reeves County Detention
                                                  Center had a riot on its
17                                                Compound III and
                                                  Compounds I and II,
18                                                respectively. In an audit of
                                                  the facility the OIG found
19                                                that: “While low staffing
                                                  levels alone were not the
20                                                direct cause of the
                                                  disturbances, they directly
21                                                affected Security and Health
                                                  Services functions. Office of
22                                                the Inspector General, 16-
                                                  06, Review of the Federal
23                                                Bureau of Prisons’
                                                  Monitoring of Contract
24                                                Prisons, 19 (Aug 2016)
                                                  available at
25                                                https://oig.justice.gov/report
                                                  s/2016/e1606.pdf.
26
27
28

                                           5
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 8 of 50 Page ID #:2758



 1
 2     Defs’         UNCONTROVERTED                         EVIDENTIARY
       SUF            MATERIAL FACTS                          SUPPORT
 3      No.

 4
      5.       Moreover, the City was aware that       Hart Decl. ¶¶ 10, 11.
 5             ICE was present at the Facility and,
               thus, overseeing the management and     PLAINTIFFS’
 6             operations on daily basis. Also, the    RESPONSE:
               Nakamoto Group, a contractor hired
 7             by ICE to inspect its facilities,       Disputed in part. In 2009
               conducted inspections of the Facility   the Department of
 8             and the City was notified of these      Homeland Security released
               inspections.                            a report that stated that ICE
 9                                                     officers did not engage in
                                                       onsite monitoring of
10                                                     detainees. Though ICE
                                                       officers were present at
11                                                     facilities they were at
                                                       facilities to manage
12                                                     individual detainees
                                                       immigration issues and that
13                                                     independent contractors
                                                       were primarily assigned the
14                                                     task of handling detainees
                                                       and enforcing various
15                                                     policies. U.S. Dept. of
                                                       Homeland Security,
16                                                     Immigration and Customs
                                                       Enforcement: Immigration
17                                                     Detention Overview and
                                                       Recommendations, 14-15
18                                                     (Oct. 6, 2009) available at
                                                       https://www.ice.gov/doclib/
19                                                     about/offices/odpp/pdf/ice-
                                                       detention-rpt.pdf. In fact,
20                                                     the same report found that
                                                       for the forgoing reasons ICE
21                                                     supervision of its facilities
                                                       was lacking and that ICE
22                                                     should place expert federal
                                                       officers onsite to intercede.
23                                                     Id. at 3.
24
25
26
27
28

                                              6
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 9 of 50 Page ID #:2759



 1
 2     Defs’         UNCONTROVERTED                           EVIDENTIARY
       SUF            MATERIAL FACTS                            SUPPORT
 3      No.

 4
      6.       Since June 2019, GEO has directly         Janecka Decl. ¶ 3; Hart
 5             contracted with ICE to manage and         Decl. ¶¶ 3-6, 12.
               operate the Facility. Irrespective of
 6             the change of parties to the contract,    PLAINTIFFS’
               GEO has been solely responsible for       RESPONSE:
 7             the management and operations of the
               Facility and, thus, GEO’s policies and     Objection: Lacks
 8             procedures have governed the              Foundation; Assumes facts
               operations at the Facility since 2011 –   not in evidence; Vague and
 9             which was consistent with the City’s      ambiguous as to the term
               understanding while the City              “control”; Relevance,
10             contracted with GEO.                      whether GEO and ICE
                                                         contracted directly in 2019
11                                                       has no bearing on Plaintiffs
                                                         claims.
12
                                                         Undisputed that GEO’s
13                                                       policies and procedures
                                                         have governed operations at
14                                                       the facility. Undisputed that
                                                         the City expected GEO to
15                                                       set policy for its detention
                                                         facility and delegated to
16                                                       GEO the ability to do so.
17
18    7.       When an officer is initially hired,       McCusker Decl. ¶ 3; Diaz
               he/she must complete pre-service          Decl. ¶ 3; Campos Decl. ¶ 2.
19             training, which consists of 136-hours
               of training on various policies and       PLAINTIFFS’
20             procedures in a classroom setting.        RESPONSE:
               The policies and procedures are
21             distilled into PowerPoint                  Objection: Vague as to
               presentations, and there are a number     what “policies and
22             of exams to evaluate the officer’s        procedures”; Calls for
               knowledge of the policies and             speculation; assumes facts
23             procedures.                               not in evidence.
24                                                       Disputed. Sgt. Campos
                                                         reported that he had “two to
25                                                       four weeks training” Ex. 14,
                                                         Sgt. Campos Dep. 19:6-12;
26                                                       Gillon reported three weeks
                                                         of training. Ex. 17, Gillon
27                                                       Dep. 14:14-23. Juarez
                                                         reports two weeks of
28

                                               7
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 10 of 50 Page ID #:2760



  1
  2    Defs’         UNCONTROVERTED                           EVIDENTIARY
       SUF            MATERIAL FACTS                            SUPPORT
  3     No.

  4                                                      classroom training when
                                                         arriving at the facility. Ex.
  5                                                      19, Juarez Dep. 14:16-23.
                                                         Moreover, it is disputed that
  6                                                      this training adequately
                                                         covers policies and
  7                                                      procedures, as set out in
                                                         Plaintiffs’ Statement of
  8                                                      Uncontroverted Materials
                                                         Facts.
  9
 10
       8.      Thereafter, officers are required to      McCusker Decl. ¶ 4; Diaz
 11            complete 40 hours of on-the-job           Decl. ¶ 5; Campos Decl. ¶ 2.
               training. Annually, officers are
 12            required to complete 40-hours of in-      PLAINTIFFS’
               service training.                         RESPONSE:
 13
                                                         Undisputed
 14
 15
 16    9.      Prior to being promoted to a              McCusker Decl. ¶ 5; Diaz
               supervisory position or assigned as a     Decl. ¶ 7; Campos Decl. ¶ 3.
 17            transportation officer (i.e. positions
               that permits an officer to use and        PLAINTIFFS’
 18            carry chemical agents), an officer is     RESPONSE:
               required to complete additional
 19            training that builds on the pre-service   Undisputed.
               training.
 20
 21
       10.     The additional training includes          McCusker Decl. ¶ 5; Diaz
 22            training specific to the use chemical     Decl. ¶ 7.
               agents (e.g. pepper spray or OC
 23            spray) and covers topics such as the      PLAINTIFFS’
               use of force requirements that permit     RESPONSE:
 24            the use of chemical agents, the
               decontamination process, and the          Disputed. Campos does not
 25            effects of chemical agents on the
               person.                                   know the continuum of
 26                                                      force; he believes that OC
                                                         spray should be used if “you
 27                                                      thought a detainee was out
 28                                                      of control” Ex. 14, Sgt.


                                                8
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 11 of 50 Page ID #:2761



  1
  2    Defs’         UNCONTROVERTED                          EVIDENTIARY
       SUF            MATERIAL FACTS                           SUPPORT
  3     No.

  4
                                                        Campos Dep. 145:9-22;
  5                                                     Campos reports not
                                                        remembering the factors
  6
                                                        required to deploy OC
  7                                                     spray; Ex. 14, Sgt. Campos
                                                        Dep. 146:2-6. Diaz reports
  8
                                                        inciting a group
  9                                                     demonstration and non-
                                                        compliance with verbal
 10
                                                        commands was sufficient
 11                                                     cause to use OC spray Ex.
                                                        16, Lt. Diaz Dep. 224:3-20;
 12
                                                        Campos also did not know
 13                                                     that you needed to be five
 14                                                     feet away when spraying
                                                        according to the policy. Ex.
 15                                                     14, Sgt. Campos Dep.
 16                                                     16:10-12; 20-22.

 17    11.     The training includes instruction in a   McCusker Decl. ¶ 5; ; Diaz
 18            classroom setting and, then, direct      Decl. ¶ 8.
               exposure to chemical agents.
 19            Thereafter, supervisors are required     PLAINTIFFS’
               to complete monthly training on          RESPONSE:
 20            various topics (e.g. completing
               evaluations and use of force report      Undisputed
 21            writing).
                                                        Disputed in part as to the
 22                                                     monthly refresher courses,
                                                        as at the time of the incident
 23                                                     Lieutenant Diaz was
                                                        unfamiliar with report
 24                                                     writing. Ex. 10, McCusker
                                                        Dep. 46:9-25 (stating that he
 25                                                     corrected the use of reports
                                                        in this case). Moreover,
 26                                                     Diaz had not had training on
                                                        OC spray since becoming a
 27                                                     supervisor. Ex. 16, Lt. Diaz
                                                        Dep. 102:17-22.
 28

                                               9
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 12 of 50 Page ID #:2762



  1
  2    Defs’         UNCONTROVERTED                            EVIDENTIARY
       SUF            MATERIAL FACTS                             SUPPORT
  3     No.

  4
       12.     During pre-service training, staff is     McCusker Decl. ¶ 11.
  5            made aware that if they fail to comply
               with GEO’s policies and procedures,       PLAINTIFFS’
  6            they will be disciplined. Depending       RESPONSE:
               on the severity of the infraction, the
  7            discipline could result in termination.   Undisputed.
  8
  9
       13.     With respect to GEO’s policies, GEO       McCusker Decl. ¶ 6.
 10            creates is policies to be consistent
               with the Performance-Based National       PLAINTIFFS’
 11            Detention Standards (standards            RESPONSE:
               created by ICE) that relate to the
 12            safety, security and conditions of        Objection: Lacks
               confinement for detainees) and Peace      Foundation. Lack of
 13            Officer Standards and Training.           Personal Knowledge. Calls
                                                         for expert opinion.
 14                                                      McCusker is not an expert
                                                         on PBNDS, and even if he
 15                                                      were an expert, no evidence
                                                         has been proffered to show
 16                                                      that McCusker was present
                                                         when GEO’s policies were
 17                                                      created.

 18                                                      Disputed that the policies
                                                         are consistent with other
 19                                                      standards. Plaintiffs’ expert
                                                         will testify that they are not.
 20                                                      See Schwartz Decl., ¶ 6-7,
                                                         Ex. A, Schwartz Expert
 21                                                      Report at 18(J);19(k). The
                                                         policies are not totally
 22                                                      consistent.

 23
 24
 25
 26
 27
 28

                                               10
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 13 of 50 Page ID #:2763



  1
  2    Defs’         UNCONTROVERTED                            EVIDENTIARY
       SUF            MATERIAL FACTS                             SUPPORT
  3     No.

  4
       14.     For example, GEO teaches its               McCusker Decl. ¶ 7; Diaz
  5            officers to only force as a last           Decl. ¶ 6; Ex. “H” [GEO’s
               alternative after all other reasonable     Use of Force policy].
  6            efforts to resolve the situation have
               failed. Officers are trained to on the     PLAINTIFFS’
  7            “Use-of-Force Continuum,” which is         RESPONSE:
               a model used to illustrate the levels of
  8            force staff may use to gain control of     Objection. Calls for
               a detainee.                                speculation
  9
                                                          Disputed in part. GEO does
 10                                                       not adequately train its
                                                          officers on “Use-of-Force
 11                                                       Continuum”. Sgt. Campos
                                                          reports that he “do[es]n’t
 12                                                       remember the continuum.”
                                                          Ex. 14, Sgt. Campos Dep.
 13                                                       145:2-7. Lt. Diaz stated that
                                                          there was “nothing in our
 14                                                       policy stating that we are
                                                          not to deploy spray while
 15                                                       they’re in the segregation
                                                          cells.” Ex. 16, Lt. Diaz Dep.
 16                                                       13:4-7. Gillon reports that
                                                          come along holds are
 17                                                       presence and verbal
                                                          commands. Ex. 17, Gillon
 18                                                       Dep. 110:13-19.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                11
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 14 of 50 Page ID #:2764



  1
  2    Defs’         UNCONTROVERTED                           EVIDENTIARY
       SUF            MATERIAL FACTS                            SUPPORT
  3     No.

  4
       15.     The levels that are relevant to the       McCusker Decl. ¶ 7; Ex.
  5            Facility are as follows: (a) staff        “H” [GEO’s Use of Force
               presence without action; (b) verbal       policy].
  6            commands; (c) soft techniques
               (techniques from which there is           PLAINTIFFS’
  7            minimal chance of injury; e.g.,           RESPONSE:
               grasping, empty-hand, “come-along”
  8            holds, using impact weapons for            Disputed. As to whether
               holds, pressure to pressure points,       GEO employees are
  9            chemical agents); and (d) hard            properly trained on use of
               techniques (techniques where there is     force. GEO does not
 10            a greater possibility of injury; e.g.,    adequately train its officers
               "take-downs” or striking using impact     on “Use-of-Force
 11            weapons, such as deploying chemical       Continuum”. Sgt. Campos
               agents, expandable batons, straight       reports that he “do[es]n’t
 12            batons, authorized less-lethal devices,   remember the continuum.”
               and specialty impact weapons).            Ex. 14, Sgt. Campos Dep.
 13                                                      145:2-7. Lt. Diaz stated that
                                                         there was “nothing in our
 14                                                      policy stating that we are
                                                         not to deploy spray while
 15                                                      they’re in the segregation
                                                         cells.” Ex. 16, Lt. Diaz Dep.
 16                                                      13:4-7. Gillon reports that
                                                         come along holds are
 17                                                      presence and verbal
                                                         commands. Ex. 17, Gillon
 18                                                      Dep. 110:13-19. Ex. 14, Sgt.
                                                         Campos Dep. 145:2-11.
 19                                                      Campos only remembers
                                                         that OC Spray may be used
 20                                                      to “protect yourself, prevent
                                                         injury to others, prevent
 21                                                      injury to themselves [civil
                                                         detainees].”
 22
 23
 24
 25
 26
 27
 28

                                               12
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 15 of 50 Page ID #:2765



  1
  2    Defs’          UNCONTROVERTED                         EVIDENTIARY
       SUF             MATERIAL FACTS                          SUPPORT
  3     No.

  4
       16.     Per GEO policy, the use of chemical      McCusker Decl. ¶ 8; Ex.
  5            agents is authorized when, in            “H” [GEO’s Use of Force
               pertinent part, a detainee cannot be     policy].
  6            approached without danger to self or
               others and it is determined that a       PLAINTIFFS’
  7            delay in bringing the situation under    RESPONSE:
               control would constitute a serious
  8            hazard to the detainee or others, or      Disputed. Defendants
               would result in a major disturbance or   misstate the policy. GEO
  9            serious property damage.                 policy states that the Facility
                                                        Administrator may
 10                                                     authorize the use of
                                                        chemical agents or non-
 11                                                     lethal weapons, only when
                                                        the situation is such that the
 12                                                     detainee:
 13                                                     Is armed and/or barricaded;
                                                        or
 14
                                                        Cannot be approached
 15                                                     without danger to self or
                                                        others; and
 16
                                                        It is determined that a delay
 17                                                     in bringing the situation
                                                        under control would
 18                                                     constitute a serious hazard
                                                        to the detainee or others, or
 19                                                     would result in a major
                                                        disturbance or serious
 20                                                     property damage.
 21                                                     Ex. H, GEO Use of Force
                                                        Policy at GEO01994.
 22
 23
       17.     Officers are trained that chemical       McCusker Decl. ¶ 8; Ex.
 24            agents may be useful to control or       “H” [GEO’s Use of Force
               quell a disturbance that is likely to    policy].
 25            develop into a serious disorder.
                                                        PLAINTIFFS’
 26                                                     RESPONSE:
 27                                                     Objections: Vague as to the
                                                        term “trained.” Lacks
 28

                                                13
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 16 of 50 Page ID #:2766



  1
  2    Defs’         UNCONTROVERTED                            EVIDENTIARY
       SUF            MATERIAL FACTS                             SUPPORT
  3     No.

  4                                                       foundation.
  5                                                       Disputed. The officers
                                                          deposed don't remember
  6                                                       their training or incorrectly
                                                          state when OC spray may be
  7                                                       used to “quell” a
                                                          disturbance. Sgt. Campos
  8                                                       reports that he do[es]n’t
                                                          know what “quell” is and
  9                                                       that he“do[es]n’t remember
                                                          the continuum.” Ex. 14, Sgt.
 10                                                       Campos Dep. 145:2-11.
                                                          Campos only remembers
 11                                                       that OC Spray may be used
                                                          to “protect yourself, prevent
 12                                                       injury to others, prevent
                                                          injury to themselves [civil
 13                                                       detainees].” Ex. 14, Sgt.
                                                          Campos Dep. 145:2-11.
 14
 15
       18.     Additionally, a detainee that has          McCusker Decl. ¶ 9; Ex.
 16            come into contact with a chemical          “H” [GEO’s Use of Force
               agent will be decontaminated/cleaned       policy].
 17            as soon as reasonably possible by
               flushing the contaminated area with        PLAINTIFFS’
 18            generous amounts of water for 5 to 10      RESPONSE:
               minutes or until the irritation is gone.
 19            This can be done in a shower, for           Objection: Incomplete
               example.
 20                                                       statement --this is not a
                                                          direct copy of the policy but
 21                                                       a summary and it is missing
 22                                                       components
 23                                                       Disputed . The policy also
 24                                                       states that “Anyone that is
                                                          exposed directly to OC
 25
                                                          should, as soon as
 26                                                       practicably possible be
                                                          removed to fresh air and
 27
                                                          kept in an upright position
 28

                                               14
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 17 of 50 Page ID #:2767



  1
  2    Defs’         UNCONTROVERTED                          EVIDENTIARY
       SUF            MATERIAL FACTS                           SUPPORT
  3     No.

  4
                                                        until normal breathing
  5                                                     returns.” Ex. H, GEO’s Use
                                                        of Force Policy at GEO
  6
                                                        01995. GEO Officers are
  7                                                     not properly trained on how
                                                        to decontaminate and to use
  8
                                                        cold or room temperature
  9                                                     water to decontaminate.
                                                        Decl. of Homer Venters ¶ 4,
 10
                                                        Ex. A [Dr. Venters Expert
 11                                                     Report] at pgs. 5-6. Ex. 19,
                                                        Juarez Dep. 43:15-17; 45:7-
 12
                                                        46:13; Ex. 25, Cornejo Dep.
 13                                                     77:2-78:24, 80:9-13, 80:25-
                                                        81:6; Ex. 30, Rodriguez
 14
                                                        Dep. 112:13-113:4; Ex. 23,
 15                                                     Castillo Dep. 104:18-106:7;
 16                                                     Decl. of Isaac Castillo ¶ 5-6.

 17
 18    19.     Thereafter, the detainee is examined     McCusker Decl. ¶ 9; Ex.
               by the medical unit that is staffed by   “H” [GEO’s Use of Force
 19            a third party contractor. In 2017, the   policy].
               third party contractor was Correction
 20            Care Solutions.

 21                                                     PLAINTIFFS’
                                                        RESPONSE:
 22
                                                        Objection: Incomplete
 23                                                     statement--this is not a
                                                        direct copy of the policy but
 24                                                     a summary and it is missing
                                                        components.
 25
                                                        Disputed . Although there is
 26                                                     a third party contractor,
 27                                                     Officers authorized to use
                                                        OC spray are still trained on
 28

                                               15
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 18 of 50 Page ID #:2768



  1
  2    Defs’         UNCONTROVERTED                         EVIDENTIARY
       SUF            MATERIAL FACTS                          SUPPORT
  3     No.

  4                                                    decontamination procedures
  5                                                    and responsible for all
                                                       necessary steps before
  6
                                                       detainees are under the
  7                                                    control of any third party
                                                       contractor. Ex. H, at GEO
  8
                                                       01995; Ex. 21, Jones Dep.
  9                                                    151:18-25; 156:23-157:4
                                                       (describing how the Officers
 10
                                                       were going to take Plaintiffs
 11                                                    to the showers)
 12
       20.     Officers are trained to document all    McCusker Decl. ¶ 10; Diaz
 13            incidents involving the use of force,   Decl. ¶ 36; Ex. “B” [Use of
               and the Shift Supervisor will           Force Report dated June 12,
 14            complete a “Use of Force/Restraints     2017]; Ex. “H” [GEO’s Use
               Report” to document the use of force    of Force policy].
 15            or chemical agents.
                                                       PLAINTIFFS’
 16                                                    RESPONSE:
 17
                                                       Disputed. The training on
 18                                                    Use of Force reporting is
 19                                                    deficient. Lt Diaz reports
                                                       that she did not always file a
 20
                                                       use-of-force report after
 21                                                    using OC spray. Ex. 16, Lt.
                                                       Diaz Dep. 20:4-7. Sgt.
 22
                                                       Campos stated that he felt
 23                                                    his own report insufficiently
                                                       detailed the events. Ex. 14,
 24
                                                       Sgt. Campos Dep. 153:12-
 25                                                    20. Captain McCusker had
                                                       to correct errors on the use
 26
                                                       of force reports. Ex. 10,
 27                                                    McCusker Dep. 44:9-19.
 28

                                              16
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 19 of 50 Page ID #:2769



  1
  2    Defs’         UNCONTROVERTED                           EVIDENTIARY
       SUF            MATERIAL FACTS                            SUPPORT
  3     No.

  4
       21.     Following any incident involving the      Janecka Decl. ¶ 5;
  5            use of force, per GEO policy, the         McCusker Decl. ¶ 10; Ex.
               Facility Administrator or the Facility    “E” [After-Action Review
  6            Administrator’s designee, Assistant       Report Use of
               Facility Administrator, Captain,          Force/Restraints related to
  7            Health Services Administrator and         the June 12, 2017, incident];
               the Field Office Director's designee      Ex. “F” [Video recording of
  8            shall meet and review the incident.       incident reviewed at the
                                                         after-action review]; Ex.
  9                                                      “H” [GEO’s Use of Force
                                                         policy].
 10
                                                         PLAINTIFFS’
 11                                                      RESPONSE:
 12                                                      Undisputed.
 13
 14    22.     The review completed by supervisory       Janecka Decl. ¶ 5;
               staff is intended to (a) assess the       McCusker Decl. ¶ 11; Ex.
 15            reasonableness of the actions taken       “E” [After-Action Review
               by staff (e.g., if the force used was     Report Use of
 16            appropriate and in proportion to the      Force/Restraints related to
               detainee's actions) and (b) confirm       the June 12, 2017, incident].
 17            the actions conform to GEO’s
               policies and procedures. The after-       PLAINTIFFS’
 18            action review is documented in the        RESPONSE:
               form of a report, which demonstrates
 19            the items reviewed during the              Objection: Lacks
               meeting.                                  foundation, calls for
 20                                                      speculation.

 21    23.     Prior to the after-action review, per     Janecka Decl. ¶ 8; Ex. “G”
               GEO policy, GEO staff will notify         [SIR, Notification and
 22            select GEO administrators and             Emails to GEO Corporate
               supervisors of the incident.              related to the June 12, 2017,
 23            Specifically, a serious incident report   incident].
               (“SIR”) is prepared by a shift
 24            supervisor, and a notification of the
               SIR is transmitted to GEO
 25            administrators and supervisors (there     PLAINTIFFS’
               is a distribution list that SIRs are      RESPONSE:
 26            automatically transmitted to). The
               notification is a means to prompt an      Disputed that Warden
 27            administrator to review the SIR.          Janecka was not involved in
                                                         sending the report to higher
 28

                                               17
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 20 of 50 Page ID #:2770



  1
  2    Defs’         UNCONTROVERTED                           EVIDENTIARY
       SUF            MATERIAL FACTS                            SUPPORT
  3     No.

  4                                                      ups. Ex. 11, Janecka Dep.
                                                         80:5-7.
  5
  6
       24.     Afterwards, an administrator will         Janecka Decl. ¶ 8; Ex. “G”
  7            review the SIR to confirm that it         [SIR, Notification and
               contains all requisite information and,   Emails to GEO Corporate
  8            then, transmit the final version of the   related to the June 12, 2017,
               SIR to GEO corporate. This                incident].
  9            procedure is not only for
               documentation purposes, but it serves     PLAINTIFFS’
 10            as another mechanism to review the        RESPONSE:
               reasonableness of the actions taken
 11            by staff and confirm the actions           Objection: Calls for
               conform to GEO’s policies and             speculation, vague as to
 12            procedures.                               term “administrator.”
 13                                                      Disputed. When asked about
                                                         the extent of his finalization
 14                                                      of SIR, Janecka said “I
                                                         initial every one. My
 15                                                      secretary prints them, and
                                                         once they get sent and
 16                                                      transmitted into their
                                                         database, my name appears
 17                                                      on every one of them as
                                                         being the Facility
 18                                                      Administrator. So each one
                                                         of them, my secretary brings
 19                                                      them to me periodically, and
                                                         I sign them.” Ex. 11,
 20                                                      Janecka Dep. 85:18-23.
 21                                                      Janecka stated that the GEO
                                                         policy in 2017 was that SIR
 22                                                      review was done to ensure
                                                         the factual accounts are
 23                                                      accurate. Janecka makes no
                                                         statements as to policy and
 24                                                      procedure review in regards
                                                         to SIRs. Ex. 11, Janecka
 25                                                      Dep. 83:17-84:6.
 26
 27
 28

                                               18
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 21 of 50 Page ID #:2771



  1
  2    Defs’          UNCONTROVERTED                             EVIDENTIARY
       SUF             MATERIAL FACTS                              SUPPORT
  3     No.

  4
       25.     Pursuant to GEO policy, a detainee           McCusker Decl. ¶ 12; Ex.
  5            may be placed in administrative              “A” [Detainee Handbook –
               segregation when the detainee is             “Disciplinary Segregation”];
  6            awaiting an investigation or a hearing       Ex. “I” [GEO’s Restrictive
               for a violation of facility rules. This is   Housing Units policy]
  7            not a punitive measure. A written
               order shall be completed and                 PLAINTIFFS’
  8            approved by a Shift Supervisor before        RESPONSE:
               a detainee is placed in administrative
  9            segregation except in exigent                Disputed. The
               circumstances.                               administrative segregation
 10                                                         policy is punitive. Lt. Diaz
                                                            testified that following the
 11                                                         use of force and after the
                                                            Plaintiffs were transported
 12                                                         to medical, she observed
                                                            Plaintiffs being transported
 13                                                         out of medical once they
                                                            were showered and
 14                                                         provided new uniforms.
                                                            Significantly, she testified
 15                                                         that Plaintiffs were not
                                                            acting belligerent and were
 16                                                         calm. Other than observing
                                                            their calm demeanor, Lt.
 17                                                         Diaz had no further
                                                            interactions with Plaintiffs.
 18                                                         Still, she determined that
                                                            they should be placed in
 19                                                         administrative segregation.
                                                            Ex. 15, Lt. Diaz Dep.
 20                                                         274:17-21, 275:16-276:25,
                                                            277:12-17.
 21
 22
       26.     The Facility’s rules are found within        Diaz Decl. ¶ 13; Ex. “A”
 23            the handbook that is provided to             [Detainee Handbook –
               detainees when they arrive at the            “Disciplinary Segregation”].
 24            Facility.
                                                            PLAINTIFFS’
 25                                                         RESPONSE:
 26                                                         Objection: Lacks
                                                            foundation; assumes facts
 27
                                                            Disputed. Plaintiffs were not
 28

                                                 19
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 22 of 50 Page ID #:2772



  1
  2    Defs’         UNCONTROVERTED                           EVIDENTIARY
       SUF            MATERIAL FACTS                            SUPPORT
  3     No.

  4                                                      given manuals in their
                                                         native language. Ex. 28,
  5                                                      Mejia Dep. 24:3-25; Ex. 26,
                                                         Diaz Dep. 16:10-17:9; Ex.
  6                                                      30, Rodriguez Dep. 20:14-
                                                         21; Ex. 29, Garcia Dep.
  7                                                      20:20-23, 76:7-11, 72:24-
                                                         73:3 (“I am aware that you
  8                                                      have to follow the rules, but
                                                         if you don’t know the rules,
  9                                                      how would you respect
                                                         them? That’s why we asked
 10                                                      for the documentation in our
                                                         language, and that was not
 11                                                      given to us.”). Furthermore,
                                                         some rules--such as the rule
 12                                                      against three way calls--are
                                                         only found within the
 13                                                      detainee handbook but are
                                                         not found within GEO’s
 14                                                      training materials.
 15
 16    27.     A detainee may be placed in               McCusker Decl. ¶ 13; Diaz
               Disciplinary Segregation only after a     Decl. ¶¶ 38-40; Ex. “A”
 17            finding by the Institution Disciplinary   [Detainee Handbook –
               Panel (IDP) or equivalent that the        “Disciplinary Segregation”];
 18            detainee is guilty of a high level        Ex. “C” [Administrative
               prohibited act or rule violation.         Segregation Orders related
 19                                                      to Plaintiffs]; Ex. “D”
                                                         [Incident of Prohibited Acts
 20                                                      and Notice of Charges
                                                         related to Plaintiffs]; Ex. “I”
 21                                                      [GEO’s Restrictive Housing
                                                         Units policy].
 22
                                                         PLAINTIFFS’
 23                                                      RESPONSE:
 24                                                      Objection: Lacks
                                                         Foundation; Assumes facts
 25                                                      not in evidence;
 26                                                      Disputed. Plaintiffs were
                                                         effectively already in
 27                                                      Disciplinary Segregation.
                                                         They were told that they
 28

                                               20
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 23 of 50 Page ID #:2773



  1
  2    Defs’         UNCONTROVERTED                     EVIDENTIARY
       SUF            MATERIAL FACTS                      SUPPORT
  3     No.

  4                                                would be in segregation for
                                                   a time period no shorter
  5                                                than a week and up to a
                                                   month “while everything
  6                                                got cleared up” Ex. 30,
                                                   Rodriguez Dep., 154:6-
  7                                                155:13; Ex. 28, Mejia Dep.
                                                   Dep., 162:1-5.
  8
                                                   Plaintiffs were not given a
  9                                                hearing, instead, each
                                                   inmate received a visit from
 10                                                the same staff member who
                                                   then purported to represent
 11                                                him at the disciplinary
                                                   hearings. Ex. 30, Rodriguez
 12                                                Dep., 157:13-19; Ex. 28,
                                                   Mejia Dep. 155:14-20; Ex.
 13                                                29 Garcia Dep. 56:2-8.
 14                                                That staff member provided
                                                   the same one sentence
 15                                                explanation at each of the
                                                   nine hearings and the
 16                                                hearing officer made the
                                                   same finding and imposed
 17                                                the same sanctions in each
                                                   of the nine cases, writing
 18                                                “This kind of behavior will
                                                   not be tolerated”. The
 19                                                detainees were given Ex. C,
                                                   Administrative Segregation
 20                                                Orders related to Plaintiffs;
                                                   Ex. D, Incident of
 21                                                Prohibited Acts and Notice
                                                   of Charges related to
 22                                                Plaintiffs.
 23                                                Plaintiffs were given
                                                   segregation paperwork that
 24                                                had critical sections written
                                                   in English. They did not
 25                                                understand that they were
                                                   waiving their right to appear
 26                                                and in some cases the record
                                                   seems to reflect that the
 27                                                notice of hearing was not
                                                   timely. Ex. 2,
 28

                                           21
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 24 of 50 Page ID #:2774



  1
  2    Defs’         UNCONTROVERTED                          EVIDENTIARY
       SUF            MATERIAL FACTS                           SUPPORT
  3     No.

  4                                                     Administrative Segregation
                                                        Orders related to Plaintiffs.
  5
  6
       28.     A written order detailing the reasons    McCusker Decl. ¶ 13; Diaz
  7            for placing the detainee is              Decl. ¶¶ 38-40; Ex. “A”
               disciplinary segregation shall be        [Detainee Handbook –
  8            completed and signed by the              “Disciplinary Segregation”];
               Disciplinary Hearing Officer before a    Ex. “C” [Administrative
  9            detainee is placed in disciplinary       Segregation Orders related
               segregation. A copy of the order shall   to Plaintiffs]; Ex. “D”
 10            be given to the detainee within 24       [Incident of Prohibited Acts
               hours with limited exceptions. This      and Notice of Charges
 11            procedure is followed to ensure          related to Plaintiffs]; Ex. “I”
               detainees are given due process.         [GEO’s Restrictive Housing
 12                                                     Units policy].
 13                                                     PLAINTIFFS’
                                                        RESPONSE:
 14
                                                        Disputed. Plaintiffs were
 15                                                     given segregation
                                                        paperwork that had critical
 16                                                     sections written in English.
                                                        They did not understand that
 17                                                     they were waving their right
                                                        to appear and in some cases
 18                                                     the record seems to reflect
                                                        that the notice of hearing
 19                                                     was not timely. Ex. 2,
                                                        Administrative Segregation
 20                                                     Notice and Orders for
                                                        Plaintiffs.
 21
 22
       29.     Officers are trained that, and per       McCusker Decl. ¶ 14; Ex.
 23            GEO policy, detainees shall have         “J” [GEO’s Communication
               reasonable and equitable access to       policy].
 24            telephones to maintain essential
               community and legal contacts, unless     PLAINTIFFS’
 25            such access is controlled as part of     RESPONSE:
               the disciplinary or administrative
 26            segregation process.                     Disputed.
 27                                                     Plaintiff Martinez testified
                                                        that phone numbers for his
 28

                                              22
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 25 of 50 Page ID #:2775



  1
  2    Defs’         UNCONTROVERTED                     EVIDENTIARY
       SUF            MATERIAL FACTS                      SUPPORT
  3     No.

  4                                                attorney, ex-wife, and
                                                   daughters were blocked. He
  5                                                submitted a grievance
                                                   concerning the phone
  6                                                blocks, “but a long time
                                                   passed before they
  7                                                unblocked the numbers” and
                                                   not all phone numbers
  8                                                associated with people he
                                                   communicated with were
  9                                                unblocked. Ex. 27,
                                                   Martinez Dep. 157:4-8,
 10                                                158:2-159:3; Ex. 43,
                                                   P000461, GEO00146 River
 11                                                Martinez kites re: Blocks at
                                                   P000461, GEO00146; Ex.
 12                                                45, Rivera Martinez
                                                   recording re: Blocks at
 13                                                P000189.
 14                                                Plaintiff Martinez’s
                                                   immigration attorney’s
 15                                                efforts to contact GEO
                                                   personnel and ICE officials
 16                                                regarding the phone blocks
                                                   that interfered with Plaintiff
 17                                                Martinez’s access to counsel
                                                   similarly demonstrate that
 18                                                this issue was not
                                                   immediately resolved. Ex.
 19                                                41, 52, Nicole Ramos Letter
                                                   at P000158-163.
 20
                                                   Plaintiff Castillo testified
 21                                                that he had problems
                                                   contacting his mother,
 22                                                brother, and sister, as well
                                                   as other individuals that
 23                                                were part of his support
                                                   group because their phone
 24                                                numbers were blocked. Ex.
                                                   23, Castillo Dep. 112:23-
 25                                                113:19.
 26                                                Although Plaintiff Castillo
                                                   was able to contact
 27                                                individuals on his approved
                                                   call list while in
 28

                                           23
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 26 of 50 Page ID #:2776



  1
  2    Defs’         UNCONTROVERTED                            EVIDENTIARY
       SUF            MATERIAL FACTS                             SUPPORT
  3     No.

  4                                                       segregation, once he was
                                                          removed from segregation
  5                                                       and was able to contact
                                                          individuals outside of his
  6                                                       approved list, those
                                                          individuals’ phone numbers
  7                                                       were also blocked after he
                                                          reported details about the
  8                                                       use of force. Ex. 23,
                                                          Castillo Dep. 22:1-23:10.
  9
 10
       30.     Per GEO policy, the facility shall not     Janecka Decl. ¶ 17;
 11            restrict the number of calls a detainee    McCusker Decl. ¶ 14; Ex.
               places to his/her legal representatives,   “J” [GEO’s Communication
 12            nor limit the duration of such calls by    policy].
               rule or automatic cut-off, unless
 13            necessary for security purposes or to      PLAINTIFFS’
               maintain orderly and fair access to        RESPONSE:
 14            telephones.
                                                          Disputed.
 15
                                                          Defendants’ contention is
 16                                                       unsupported by the
                                                          proffered evidence.
 17                                                       Plaintiff Martinez testified
                                                          that phone numbers for his
 18                                                       attorney, ex-wife, and
                                                          daughters were blocked. He
 19                                                       submitted a grievance
                                                          concerning the phone
 20                                                       blocks, “but a long time
                                                          passed before they
 21                                                       unblocked the numbers” and
                                                          not all phone numbers
 22                                                       associated with people he
                                                          communicated with were
 23                                                       unblocked. Ex. 27,
                                                          Martinez Dep. 157:4-8,
 24                                                       158:2-159:3; Ex. 43,
                                                          P000461, GEO00146 River
 25                                                       Martinez kites re. Blocks at
                                                          P000461; Ex. 45, Rivera
 26                                                       Martinez recording re:
                                                          Blocks at P000189.
 27
                                                          Plaintiff Martinez’s
 28

                                                24
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 27 of 50 Page ID #:2777



  1
  2    Defs’         UNCONTROVERTED                         EVIDENTIARY
       SUF            MATERIAL FACTS                          SUPPORT
  3     No.

  4                                                    immigration attorney’s
                                                       efforts to contact GEO
  5                                                    personnel and ICE officials
                                                       regarding the phone blocks
  6                                                    that interfered with Plaintiff
                                                       Martinez’s access to counsel
  7                                                    similarly demonstrate that
                                                       this issue was not
  8                                                    immediately resolved. Ex.
                                                       41, 52, Nicole Ramos Letter
  9                                                    at P000158-163.
 10
 11
       31.     Under no circumstance is a detainee     Janecka Decl. ¶ 15;
 12            permitted to make or be involved in a   McCusker Decl. ¶ 14; Ex.
               “three-way” call, and detainees are     “J” [GEO’s Communication
 13            made aware that three-way calls are     policy].
               prohibited when they arrive at the
 14            Facility.                               PLAINTIFFS’
                                                       RESPONSE:
 15
                                                       Objection. Calls for
 16                                                    speculation
 17                                                    Disputed in part. GEO’s
                                                       communication policy does
 18                                                    not forbid three-way calls.
                                                       Ex. J Policy and Procedure
 19                                                    Manual: Detainee Access to
                                                       Telephone at GEO 02003-
 20                                                    02009.
 21                                                     However, the detainee
                                                       handbook does state that
 22                                                    there is a restriction on three
                                                       way calls and provides no
 23                                                    exception for the detainees’
                                                       counsel. See id.
 24
 25
 26
 27
 28

                                             25
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 28 of 50 Page ID #:2778



  1
  2    Defs’            UNCONTROVERTED                          EVIDENTIARY
       SUF               MATERIAL FACTS                           SUPPORT
  3     No.

  4
       32.        Moreover, the only GEO personnel         Janecka Decl. ¶ 14; Diaz
  5               that can request to have a detainee’s    Decl. ¶ 46; Campos Decl. ¶
                  access restricted include the Security   19.
  6               Threat Groups Investigator and the
                  Intelligence Investigator. On            PLAINTIFFS’
  7               occasion, the PREA investigator will     RESPONSE:
                  work in conjunction with the Security
  8               Threat Groups Investigator to make a      Objection: Lacks
                  request.                                 foundation; calls for
  9                                                        speculation
 10                                                        Undisputed.
 11
 12    33.        Per GEO policy and practice, the       Janecka Decl. ¶ 16.
                  request is then submitted to the
 13               Facility Administrator, who can        PLAINTIFFS’
                  recommend the restriction to ICE.      RESPONSE:
 14               Ultimately, ICE determines whether a
                  restriction will be placed on a         Undisputed.
 15               detainees’ access to the phones/calls.
 16
 17
             34. Per GEO policy, officers are also         McCusker Decl. ¶ 15; Ex.
 18              trained to identify any detainee who      “K” [GEO’s Emergency
                 may use a hunger strike to resolve        Plans Manual].
 19              personal issues. Officers are
                 instructed to attempt to negotiate with   PLAINTIFFS’
 20              the individual or key leader in a         RESPONSE:
                 group to discontinue the proposed
 21              Hunger Strike.                            Disputed. Lt. Diaz stated in
                                                           her deposition that she was
 22                                                        trained in GEO hunger
                                                           strike policy and her first
 23                                                        step was to speak to the
                                                           group as a whole. Ex. 15,
 24                                                        Lt. Diaz Dep. 198:23-24-
                                                           199:1-8. Lt. Diaz did not
 25                                                        identify the leader of the
                                                           group nor attempt to
 26                                                        negotiate but rather
                                                           repeatedly told Plaintiffs
 27                                                        that they needed to rack up.
                                                           Ex. 15, Lt. Diaz Dep.
 28

                                                 26
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 29 of 50 Page ID #:2779



  1
  2    Defs’          UNCONTROVERTED                            EVIDENTIARY
       SUF             MATERIAL FACTS                             SUPPORT
  3     No.

  4                                                        202:20-23. Lt. Diaz’s next
                                                           step was to use force to
  5                                                        separate the group. Ex. 15,
                                                           Lt. Diaz Dep. 205:22-23.
  6                                                        And, to spray the group with
                                                           OC Spray, which she
  7                                                        reported was GEO’s policy
                                                           for such strikes. Ex. 15, Lt.
  8                                                        Diaz Dep. 212:3-23. Diaz
                                                           reports that the Policy was
  9                                                        to “stop the confrontation
                                                           and disperse it” Ex. 15, Lt.
 10                                                        Diaz Dep. 221:13-14. After
                                                           the event ICE watched the
 11                                                        video, the warden watched
                                                           the video, and others
 12                                                        watched the video and all
                                                           agreed that Diaz did nothing
 13                                                        wrong, that she did what she
                                                           was trained to do. Ex. 15,
 14                                                        Lt. Diaz Dep. 232:3-7.
 15
 16    35.     If negotiations fail, the detainee(s) are   McCusker Decl. ¶ 15; Ex.
               isolated from the General Population        “K” [GEO’s Emergency
 17            and placed in Medical. If the group is      Plans Manual].
               too large, the detainee(s) should be
 18            taken to an alternative housing unit or     PLAINTIFFS’
               an area where food intake can be            RESPONSE:
 19            monitored.
                                                           Disputed. Diaz’s next step
 20                                                        was to spray the group with
                                                           OC Spray, which she
 21                                                        reported was GEO’s policy
                                                           for such strikes. Ex. 15, Lt.
 22                                                        Diaz Dep. 212:3-23. Diaz
                                                           reports that the Policy was
 23                                                        to “stop the confrontation
                                                           and disperse it” Ex. 15, Lt.
 24                                                        Diaz Dep. 221:13-14. After
                                                           the event ICE watched the
 25                                                        video, the warden watched
                                                           the video, and others
 26                                                        watched the video and all
                                                           agreed that Diaz did nothing
 27                                                        wrong, that she did what she
                                                           was trained to do. Ex. 15,
 28

                                                27
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 30 of 50 Page ID #:2780



  1
  2    Defs’          UNCONTROVERTED                          EVIDENTIARY
       SUF             MATERIAL FACTS                           SUPPORT
  3     No.

  4                                                      Lt. Diaz Dep. 232:3-7.
  5
  6
  7    PLAINTIFFS’ ADDITIONAL AFFIRMATIVE STATEMENT OF FACTS
  8                       AS TO DEFENDANTS GEO AND CITY
  9
 10    Pltfs’    UNCONTROVERTED MATERIAL                           EVIDENTIARY
       SUF                FACTS                                      SUPPORT
 11     No.
 12
 13       1.    The City of Adelanto entered into a           Ex. M, [GEO and Adelanto
                contract (the Intergovernmental Services      MOU] at 2.
 14             Agreement, or IGSA) with Immigration
 15             and Customs Enforcement (ICE) to house
                detainees at a city-run detention facility.
 16
          2.    In May 2011, the City of Adelanto entered
 17             into a contract with the Geo Group, Inc., a Ex. L, [Agenda Report
 18             private detention company, to run the       dated May 17, 2011]; Ex.
                Adelanto facility.                          “M” [2011 Service
 19                                                         Agreement].
 20
          3.
 21             In May 2011, it was against the federal       Ex. 12, Flores Dep. 97:4-
 22             governments’ conflict of interest rules for   14.
                GEO to contract with ICE directly.
 23
 24       4.    The Services Contract delegates the           Ex. M, [GEO and Adelanto
 25             “obligations and responsibilities of the      MOU]
                City [as though they] were fully rewritten
 26             here as applying to GEO.”
 27
          5.    The Services Contract gives the Geo           Ex. M, [GEO and Adelanto
 28

                                                28
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 31 of 50 Page ID #:2781



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                           EVIDENTIARY
       SUF                FACTS                                      SUPPORT
  3     No.

  4
                Group the right to make policies for the      MOU]
  5             facility.
  6       6.    The City had basic obligations under          Cal. Code Regs. tit. 24, §
  7             California law that it had to follow in any   1231.3.4 available at
                City detention facility, namely California    http://www.bscc.ca.gov/wp-
  8             Building Code Title 24- Minimum               content/uploads/Adult-
  9             Standards for Local Detention Facilities.     Title-24-Min-Standards-for-
                                                              Local-Detention-Facilities-
 10                                                           2013.pdf
 11
          7.    On June 12, 2017, Plaintiffs were being       Ex. 23, Castillo Dep. 63:10-
 12             held in the Adelanto Detention Facility.      13, 74:21-75:20, 76:12-25;
 13             Plaintiffs had many complaints about the      Ex. 25, Cornejo Dep.
                conditions there. Plaintiffs decided, as a    52:25-54:16;
 14             group, they would begin a hunger strike
 15             until a GEO or ICE supervisor would
                address their complaints, and they wrote
 16             out a two-page letter in Spanish that
 17             explained this.
 18       8.    Plaintiffs gave this letter to the dorm       Ex. 17, Gillon Dep. 86:11-
 19             officer, Officer Gillon, and used other       87:15, 87:25-88:2.
                detainees to translate and explain to him
 20             that they were participating in a peaceful
 21             hunger strike.

 22       9.    When he was relieved by Officer Jindi at      Ex. 17, Gillon Dep. 90:19-
                6:30 that morning, he took the letter to      21, 90:25-91:11; [Ex. F,
 23             Lieutenant Diaz.                              [Video, Views C-2 and C-
 24                                                           3] at 06:33:22 a.m. to
                                                              6:33:29 a.m.
 25
 26
          10. In response, Lieutenant Diaz yelled at the      Ex. 27, Martinez Dep.
 27           detainees in English, stopped the only          70:10-25-71:21-25;74:1-6;
              Spanish speaking officer from negotiating       76:20-25.
 28

                                                29
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 32 of 50 Page ID #:2782



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                         EVIDENTIARY
       SUF                FACTS                                    SUPPORT
  3     No.

  4
                with the detainees after two minutes;
  5             ordered the use of force against the
                detainees; pepper sprayed the detainees;
  6
                and in short escalated the situation and
  7             used force punitively.
  8       11. Lieutenant Diaz ordered the use of force      Ex. 27, Martinez Dep.
  9           against the detainees after five minutes of   51:18-25, 76:20-25
              her arriving on the scene.
 10
          12. Lieutenant Diaz also called another           Ex. 16, Lt. Diaz Dep.
 11
              supervisor, Sergeant Campos, over from        214:9-11; Ex. 14, Sgt.
 12           the other side of the facility.               Campos Dep. 74:9-25
 13       13. Sergeant Campos, when he arrived,             Ex. 14, Sgt. Campos Dep.
 14           ordered the officers to push a detainee       89:16-25-90:1-5; Ex. F,
              against the wall, then ordered officers to    [Video, Views C-1, C3 and
 15           step away from the detainees where they       C-4] at 06:46:10 a.m. to
 16           were sitting at the table, and sprayed the    6:47:19 a.m.
              remaining detainees at extremely close
 17           range as they sat peacefully at the table.
 18       14. The detainees were hurt both by the use of    Ex. 27, Martinez Dep.
 19           force against them and by the pepper          94:15-95:5; Ex. 49, Decl. of
              spray. They were then further hurt when       Hussain Turk; Ex. 30,
 20           the officers failed to decontaminate them     Rodriguez Dep. 145:24-25,
 21           properly.                                     152:22-24; Ex. F, [Video,
                                                            Views C-1 and C-3] at
 22                                                         6:38:04 to 6:38:28; Ex. 27,
 23                                                         Martinez Dep. 90:24-91:11,
                                                            93:10-20; Ex. 28, Mejia
 24
                                                            Dep. 75:19-76:13. Ex. 23,
 25                                                         Castillo Dep. 91:13-3; Ex.
                                                            29, Garcia Dep. 45:21-24;
 26
                                                            47:2-3.
 27
 28

                                               30
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 33 of 50 Page ID #:2783



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                       EVIDENTIARY
       SUF                FACTS                                  SUPPORT
  3     No.

  4
          15. The officers waited at least 2 ½ hours to   Ex. 7, [All Plaintiffs’ Med
  5           decontaminate Plaintiffs.                   Report on Injuries]; Ex. 21,
                                                          Jones Dep. (confidential)
  6
                                                          176:11-15, 177:18-25,
  7                                                       205:25-206:3.
  8
  9
 10       16. The officers put them into hot showers      Ex. 23, Castillo Dep. 105:1-
 11           fully clothed and still handcuffed, which   19. Ex. 26, Diaz Dep.
              exacerbated the effects of the pepper       84:13-85:12; 87:11-88:10;
 12           spray, creating an extremely painful        93:8-15.
 13           burning sensation.                          Ex. 24, Campos Dep.
                                                          99:16-100:12; 118:20-119:4
 14                                                       Ex. 28, Mejia Dep. 88:13-
 15                                                       19.
                                                          Ex. 25, Cornejo Dep. 77:4-
 16                                                       78:24; 80:5-21; 81:7-14
 17                                                       Ex. 30, Rodriguez Dep.
                                                          113:12-22; 162:13-163-2;
 18                                                       163:9-12.
 19
          17. Under Title 24 - Minimum Standards for      Cal. Code Regs. tit. 24, §
 20           Local Detention Facilities, the City is     1231.3.4 available at
              required under California law to ensure     http://www.bscc.ca.gov/wp-
 21
              hot, cold, and tempered showers.            content/uploads/Adult-
 22                                                       Title-24-Min-Standards-for-
                                                          Local-Detention-Facilities-
 23
                                                          2013.pdf
 24
          18. The showers were set to a single            Ex. 27, Martinez Dep.
 25           temperature and it was not possible to      118:20-25; Decl. of
 26           have only cold or cool water come out of    Martinez ¶ 4, Decl. of
              the showers.                                Castillo ¶ 4.
 27
 28

                                              31
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 34 of 50 Page ID #:2784



  1
  2    Pltfs’   UNCONTROVERTED MATERIAL                        EVIDENTIARY
       SUF               FACTS                                   SUPPORT
  3     No.

  4
          19. The facility had previously received        Ex. 10, McCusker Dep.
  5           complaints about the showers being too      64:11-65:2.
              hot, and those complaints were reviewed
  6
              by command-level staff at the facility,
  7           including Captain McCusker.
  8       20. Pepper spray should be decontaminated       Ex. McCusker Decl. ¶ 9,
  9           using cool or cold water.                   Venters Decl. ¶ 3, Ex. 16,
                                                          Reyes Dep. 140:3-8
 10
          21. Using warm or hot water on pepper spray     Venters Decl. ¶ 3; Decl. of
 11
              can increase the burning sensation and      Homer Venters ¶ 4, Ex. A
 12           further hurt detainees.                     [Dr. Venters Expert Report]
                                                          at pg. 5.
 13
 14       22. Captain McCusker classifies the pain from Ex. 10, McCusker Dep.
              OC spray to be an 8 out of 10 and that the 33:20-34:16.
 15           first time being exposed is the most
 16           painful and traumatic

 17       23. The detainees were subjected to excessive Decl. of Homer Venters ¶ 4,
              force when they were decontaminated in a Ex. A [Dr. Venters Expert
 18           manner that hurt them.                    Report] at pgs. 5-6; Ex. 19,
 19                                                     Juarez Dep. 43:15-17; 45:7-
                                                        46:13; Ex. 25, Cornejo Dep.
 20                                                     77:2-78:24, 80:9-13, 80:25-
 21                                                     81:6; Ex. 30, Rodriguez
                                                        Dep. 112:13-113:4; Ex. 23,
 22                                                     Castillo Dep. 104:18-106:7;
 23                                                     Castillo Decl. ¶¶ 4-5.
 24       24. The detainees complained to the officers    Ex. 16, Lt. Diaz Dep. 283:
 25           at the time that the showers were burning   1-5.
              them.
 26
          25. GEO employees do not receive training on Ex. 10, McCusker Dep.
 27           the temperature the water should be when 37:14-21.
 28

                                             32
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 35 of 50 Page ID #:2785



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                        EVIDENTIARY
       SUF                FACTS                                   SUPPORT
  3     No.

  4
                someone is being decontaminated
  5
          26. GEO employees do not receive training on Ex. 10, McCusker Dep.
  6           the effect of hot water on someone who   38:4-7.
  7           has been OC sprayed.

  8       27. None of the officers were subjected to hot   Decl. of Homer Venters ¶ 4,
              water decontamination.                       Ex. A [Dr. Venters Expert
  9                                                        Report]; Ex. 16, Lt. Diaz
 10                                                        Dep. 153:25-154:10, 154:
                                                           21-155:11, 155:24-156:3,
 11
                                                           158:3-13 (explaining that
 12                                                        GEO officers are trained
                                                           that hot showers will
 13
                                                           exacerbate OC spray pain
 14                                                        and clothing with OC spray
                                                           should be removed). Ex. 16,
 15
                                                           Lt. Diaz Dep. 152: 18-24
 16                                                        (eyes were flushed with
                                                           cold water and a fan was
 17
                                                           used to relieve the stinging
 18                                                        sensation during OC spray
                                                           training). Ex. 19, Juarez
 19
                                                           Dep. 18:6 (use cold water),
 20                                                        79:22-80:19 (immediate eye
                                                           flush), 41:14-24 (attended
 21
                                                           by medical staff); Ex. 16,
 22                                                        Reyes Dep. 125:11-25
                                                           (attended by nurse in
 23
                                                           medical dept., eyes flushed,
 24                                                        provided water and soap to
 25                                                        wash with), 138:7-18,
                                                           139:10-20 (sent for off-site
 26                                                        medical evaluation by a
 27                                                        doctor) Ex. 16, Reyes Dep.
                                                           125:11-25, 138:7-18,
 28

                                             33
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 36 of 50 Page ID #:2786



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                          EVIDENTIARY
       SUF                FACTS                                     SUPPORT
  3     No.

  4
                                                             139:10-20;
  5
  6       28. Warden Janecka was the final                   Ex. 11, Janecka Dep.
                                                             102:12–21, (Warden
  7           policymaker on the policies at the facility,   Janecka is the “final
              including at the time of the incident. He      decision-maker at Adelanto
  8           has the power to implement policy and          [Detention Center] for
                                                             GEO.” ).
  9           practices in Adelanto on GEO Group
              agents’ use of force, and was responsible
 10           for managing the day to day operations.
 11                                                          Ex. 11, Janecka Dep. 32:21-
          29. The Warden had the ultimate
                                                             33:9 93:8-11.
 12           responsibility for conditions in the facility;
              he made the decision whether to address
 13
              complaints or not.
 14
          30. No one at the City has done a review of        Ex. 13, Langill Dep. 56:21-
                                                             24 (Q: During the time that
 15           GEO’s policies during the relevant time        you have been Compliance
 16           period                                         Administrator has the City
                                                             of Adelanto come into the
 17                                                          facility to do any sort of
                                                             review of the policies --
 18                                                          A: No.”); Ex. 12, Flores
                                                             Dep.100:8-21
 19
 20
 21
 22
 23
 24
 25
 26       31. The Facility Administrator referred to in      Ex. 11, Janecka Dep. 60:1-
              the contracts and policies is the Warden.      19; Decl. of Homer Venters
 27           The Facility Administrator is supposed to      ¶ 4, Ex. A [Dr. Venters
              pre-approve the use of pepper spray under      Expert Report] at 4.
 28

                                               34
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 37 of 50 Page ID #:2787



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                            EVIDENTIARY
       SUF                FACTS                                       SUPPORT
  3     No.

  4             the policies.
  5
          32. Gillon saw the Warden arrive at the              Ex. 17, Gillon Dep. 174:2-
  6           facility after the incident around 7:21. It is   14,
              undisputed that the Warden arrived at            Ex. F, [Video] at 7:21:26
  7
              Adelanto Detention Facility shortly after        a.m.
  8           the incident; that he went to 2-Charlie (the
              site of the incident); and that he discussed
  9
              what had happened with the officers.
 10
          33. Officer Reyes also saw the Warden arrive Ex. 16, Reyes Dep. 122:1-
 11           and speak with Diaz and some other             123:8; Ex. 18, Jindi Dep.
 12           officers. At the time, the pepper spray in 54:10-55:14.
              the unit was still strong, and it was prior to
 13           the evacuation of the detainees from the
 14           unit. After they evacuated the detainees,
              they had to air out the unit.
 15
          34. Before they evacuated the unit, Officer          Ex. 18, Jindi Dep. 55:18-24
 16           Jindi had to step out to the yard to catch
 17           her breath, because she was coughing and
              she felt burning from the amount of
 18
              pepper spray in the room.
 19
 20
          35. The Warden initials “every” serious        Ex. 11, Janecka Dep.
 21           incident report—including for the June 12, 82:23–24, 85:18-23.
 22           2017 incident—and the Warden’s “name
              appears on every one of [the serious
 23           incident reports] as being the Facility
 24           Administrator.”

 25
 26
 27
 28

                                                35
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 38 of 50 Page ID #:2788



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                         EVIDENTIARY
       SUF                FACTS                                    SUPPORT
  3     No.

  4
          36. The Warden reviews the serious incident       Ex. 11, Janecka Dep. 80:11-
  5           report and asks for clarification if          81:8.
              necessary before approving and
  6
              transmitting it to corporate.
  7
  8
  9       37. After the event Warden Janecka and            Ex. 16, Lt. Diaz Dep.
 10           others watched the video from the             232:3-7
              surveillance camera on the use of force.
 11
          38. On June 12, 2017 and June 13, 2017, the       Ex. 16, Lt. Diaz Dep.
 12
              Warden reviewed and approved the use of       231:23–234:1
 13           pepper spray against peaceful, hunger-
              striking plaintiffs at close range on June
 14
              12, 2017, agreeing that Lt. Diaz acted
 15           according to protocol.
 16       39. The Warden received notice of the use of      Ex. 11, Janecka Dep. 69:1-
 17           force and was contractually required to       20; 81:1-7.
              report the use of force to ICE. The
 18           Warden also reviewed the Serious
 19           Incident Report.

 20       40. The officers were provided two to three       McCusker Decl. ¶ 3; Ex.
              weeks of classroom training when they         14, Sgt. Campos Dep. 19:6-
 21           started at Geo Group.                         12; Ex. 17, Gillon Dep.
 22                                                         14:14-23; Ex. 19, Juarez
                                                            Dep. 14:16-23.
 23
 24       41. The supervising officers were also            McCusker Decl. ¶ 5, Ex.
              supposed to be trained in additional topics   14, Sgt. Campos Dep.
 25           such as use of OC spray and the use of        145:6-23-146:2-7
 26           force requirements that permit the use of
              chemical agents.
 27
          42. GEO has failed to train its officers to act   Ex. 14, Sgt. Campos Dep.
 28

                                               36
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 39 of 50 Page ID #:2789



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                         EVIDENTIARY
       SUF                FACTS                                    SUPPORT
  3     No.

  4
                according to the continuum of force.        145:2-7; Ex. 16, Lt. Diaz
  5                                                         Dep. 13:4-7. Ex. 17, Gillon
                                                            Dep. 110:13-19 (did not
  6
                                                            know what come along
  7                                                         holds are).
  8       43. GEO’s use of force policy states that the     Ex. “H” [GEO’s Use of
  9           Facility Administrator may authorize the      Force policy].
              use of chemical agents or non-lethal
 10           weapons, only when the situation is such
 11           that the detainee:
                     (1) Is armed and/or barricaded; or
 12                  (2) Cannot be approached without
 13                  danger to self or others; and
                     (3) It is determined that a delay in
 14                  bringing bringing the situation
 15                  under control would constitute a
                     serious hazard to the detainee or
 16                  others, or would result in a major
 17                  disturbance or serious property
                     damage
 18
 19
          44. Nurse Jones testified, and the video          Ex. 21, Jones Dep. 98:5-25;
 20           shows, that on the day in question when       99:1-9; 86:1-8; Ex. F,
              the spray was deployed, Plaintiffs were       [Video, Views C-3 and C-
 21
              sitting still and could be easily counted.    4] at 06:19:23 a.m. to
 22                                                         6:32:43 a.m.
 23       45. Under the policy, there must be a major       Schwartz Decl. ¶ 4; Decl. of
 24           disturbance in order for spray to be          Jeffery A. Schwartz ¶ 7, Ex.
              deployed.                                     A, [Schwartz Expert
 25                                                         Report] at 9; Ex. H [GEO’s
 26                                                         Use of Force Policy]
 27       46. The video shows clearly that there was no     Ex. F, [Video] at 06:34:45
              major disturbance at the time force was       a.m. to 6:38:03a.m.
 28

                                               37
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 40 of 50 Page ID #:2790



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                       EVIDENTIARY
       SUF                FACTS                                  SUPPORT
  3     No.

  4
                deployed.
  5
  6       47. GEO Group permits the use of major –        Ex. H, [GEO Use of Force
  7           and even deadly – force in response to      Policy]; Schwartz Dec.¶ 4
              “riots” and “rebellions.”
  8
  9       48. Pepper spray is a major use of force.       Ex. H, [GEO Use of Force
 10                                                       Policy] (No. 10.2.15), at
                                                          3(Sec. A(1)(a))
 11
 12       49. The detainees did not pose a threat nor     Schwartz Dec.¶¶4, 6.
              was there a major or serious disturbance at
 13           the point force was used.
 14
 15       50. Captain McCusker felt that the term         Ex. 10, McCusker Dep.
              “disturbance” did not accurately describe   44:9-19 (“The term
 16           the incident in this case.                  ‘disturbance’ could have a
 17                                                       connotation of a riot, for
                                                          instance as a worst case,
 18                                                       and it wasn’t felt that the
 19                                                       term ‘disturbance’
                                                          accurately described the
 20                                                       incident.”)
 21
          51. There is no document that defines the term Ex. 10, McCusker Dep.
 22           “disturbance”.                             45:10-18
 23       52. GEO employees are not trained on when a Ex. 10, McCusker Dep.
 24           disturbance occurs.                     46:6-8 (Q: Does GEO train
                                                      its officers on where that
 25                                                   threshold is crossed and
 26                                                   what constitutes a
                                                      disturbance?
 27                                                   A: No.)
 28

                                             38
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 41 of 50 Page ID #:2791



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                           EVIDENTIARY
       SUF                FACTS                                      SUPPORT
  3     No.

  4
  5
          53. GEO does not have further module                Ex. 10, McCusker Dep.
  6           trainings to help define: “Hunger strike”       62:23-63:20
  7           and “disturbance/riot”. But has further
              module trainings to define terms like
  8           “escape” and “hostage situation”.
  9       54. GEO does not elaborate on terms like            Ex. 10, McCusker Dep.
 10           disturbance, riot, or rebellion in trainings.   81:12-18 (“I say
                                                              disturbance, riot or
 11
                                                              rebellion, because it's
 12                                                           written on there. I don't
                                                              elaborate on it.”).
 13
 14
          55. In most facilities, a refresher course in OC Decl. of Jeffery A.
 15           spray use is required each year.             Schwartz ¶ 7, Ex. A
 16                                                        [Schwartz Expert Report] at
                                                           at 19
 17
          56. Geo Group did not refresh the OC training Decl. of Jeffery A.
 18           but only trained its employees when they Schwartz ¶ 7, Ex. A
 19           moved to a supervisor level.              [Schwartz Expert Report] at
                                                        at 19
 20
 21       57. GEO has had to retrain staff on count      Ex. 10, McCusker Dep.
              procedures and logbook entries a           73:7-21
 22           significant number of times. Retraining on
 23           count procedures is even more common
              than logbook entry procedures.
 24
          58. GEO has not made any changes to their           Ex. 10, McCusker Dep.
 25           general trainings even after needing to         80:2-7
 26           retrain individual staff following detainee
              grievances.
 27
          59. Lt. Diaz stated that a rebellion was            Ex. 16, Lt. Diaz Dep.
 28

                                                39
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 42 of 50 Page ID #:2792



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                         EVIDENTIARY
       SUF                FACTS                                    SUPPORT
  3     No.

  4
                occurring that warranted a major use of     348:6-18
  5             force under Geo Group’s policy.
  6       60. Sgt. Campos never received any training       Ex. 14, Sgt. Campos Dep.
  7           on what a “rebellion” was, although he        81:17-82:2.
              was aware that it appeared in the use of
  8           force policy documents.
  9       61. There is no definition of the term            Ex. 13, Langill Dep. 60:10-
 10           “rebellion” in the GEO Use of Force           12.
              Policy.
 11
 12       62. Sgt. Campos believed that when even a         Ex. 14, Sgt. Campos Dep.
              small group gave “no compliance”, that        141:22-142:3, 142:10-18.
 13           was a rebellion.
 14       63. This definition of rebellion was consistent   Ex. 16, Reyes Dep. 166: 21-
 15           with the one given by Officer Reyes, who      25; 167:1-6.
              also said that a rebellion was when “the
 16           detainees were just not wanting to
 17           comply.” Reyes testified that the officers
              were not trained on the term rebellion.
 18
 19       64. The Warden gave the correct definition,     Ex. 11, Janecka Dep. 68:12-
              on which the officers were not trained:     20.
 20           that a large group of individuals would try
 21           to overtake an area of the institution; and
              explained that this was not a rebellion and
 22           there had not been any rebellions in the
 23           facility.

 24       65. The record is unclear as to whether GEO       Ex. 10, McCusker Dep.
              employees receive in-service training on      51:22-25.
 25           confrontation avoidance
 26
          66. Campos also reports not remembering the       Ex. 14, Sgt. Campos Dep.
 27           factors required to deploy OC spray.          145:9-22; 146:2-6.
 28

                                               40
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 43 of 50 Page ID #:2793



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                        EVIDENTIARY
       SUF                FACTS                                   SUPPORT
  3     No.

  4
          67. Diaz reports inciting a group                Ex. 16, Lt. Diaz Dep.
  5           demonstration and non compliance with        224:3-20.
              verbal commands was sufficient cause to
  6
              use OC spray.
  7
          68. The record is unclear as to what extent      Ex. 14, Sgt. Campos Dep.
  8           GEO teaches the “Use-of-Force                145:2-7.
  9           Continuum” to its officer. Sgt. Campos
              reports that he “do[es]n’t remember the
 10           continuum.”
 11
          69. Once OC Spray is deployed “Anyone that       Ex. H, [GEO’s Use of
 12           is exposed directly to OC should, as soon    Force Policy] at 10.
              as practicably possible be removed to
 13
              fresh air and kept in an upright position
 14           until normal breathing returns.”
 15       70. Plaintiffs were left in a holding cells      Ex. 21, Jones Dep. 153:7-
 16           without a shower and with their              23.
              contaminated clothing on as they were
 17           called one-by-one to come up to the
 18           holding cells door to have their vitals
              checked.
 19
          71. GEO officers did not know the policy on      Ex. 19, Juarez Dep. 30:2-6;
 20           decontamination and, as a result, Plaintiffs Ex. 23, Castillo Dep.
 21           were left in their contaminated clothes for 101:16-20;102:5-21.
              a prolonged period of time, at least three
 22           hours. Rather all eight plaintiffs were left
 23           soaking with OC Spray in a small holding
              cell.
 24
 25       72. All staff authorized to use OC spray         Ex. H, [GEO’s Use of
              receive training not only in its use, but    Force Policy] at 10.
 26           also in the decontamination of individuals
 27           exposed to it. This training must be
              documented in the staff training record.
 28

                                              41
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 44 of 50 Page ID #:2794



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                          EVIDENTIARY
       SUF                FACTS                                     SUPPORT
  3     No.

  4
          73.   It would be within the GEO policy to         Ex. 16, Lt. Diaz Dep.
  5             have GEO staff take the detainees directly   156:11-15.
                to shower themselves.
  6
  7       74. The manner in which Plaintiffs were            Decl. of Homer Venters ¶ 4,
              decontaminated, i.e. fully clothed and with    Ex. A [Dr. Venters Expert
  8           hot water, is not the accepted practice of     Report] at 5; Ex. 16, Lt.
  9           OC spray decontamination.                      Diaz Dep. 153:25-154:10,
                                                             154: 21-155:11, 155:24-
 10                                                          156:3, 158:3-13 (explaining
 11                                                          that GEO officers are
                                                             trained that hot showers
 12                                                          will exacerbate OC spray
 13                                                          pain and clothing with OC
                                                             spray should be removed).
 14
          75. After Plaintiffs were placed in                Ex. 41, [Nicole Ramos
 15
              segregation, GEO staff blocked telephone       Letters]; Ex. 42, [Lt. Belt
 16           numbers that Plaintiffs regularly              Voicemail]; Ex. 27,
              contacted, including attorneys, family,        Martinez Dep. 157:4-8,
 17
              friends, and advocates.                        158:2-159:3; Ex. 43, [Omar
 18                                                          kites re. Blocks]; Ex. 44,
                                                             [Omar recording re.
 19
                                                             Blocks]; Ex. 26, Diaz Dep.
 20                                                          93:24-95:5, 99:19-22; Ex.
                                                             23, Castillo Dep. 22:1-
 21
                                                             23:10, 112:23-113:19; Ex.,
 22                                                          45 [List of blocked numbers
                                                             for Plaintiff Lopez
 23
                                                             Castillo]; Ex. 25, Cornejo
 24                                                          Dep. 94:4-11, 94:16-95:11,
 25                                                          97:2-6, 97:21-98:6, 99:11-
                                                             13, 100:11-13.
 26
          76. The person at GEO who is in charge of          Ex. 9, Belt. Dep. 10:25-
 27           monitoring calls for security threats is the   11:3; 21:8-9; 29:12-22;
 28

                                               42
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 45 of 50 Page ID #:2795



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                           EVIDENTIARY
       SUF                FACTS                                      SUPPORT
  3     No.

  4
                security threat groups investigator, Mr.      21:8-9 (“Do you know how
  5             Barry Belt. He listens to the detainees’      they monitor that?” “Yeah,
                calls, which are recorded.                    I listen to the phone call.”)
  6
  7       77. Mr. Belt has the power to place blocks on       Ex. 9, Belt Dep. 13:6-16;
              numbers from his computer at the facility.      14:15-18; 15:16-19; 16:21-
  8           His computer runs a program from third          17:1; 19:4-10; 34:16-18.
  9           party phone provider Talton that shows
              each number and the call history.
 10
          78. Mr. Belt has the power to block a number        Ex. 9, Belt Dep. 16:12-15.
 11
              if he determines it comprises a security
 12           threat to the facility or staff or detainees.
 13       79. Even an attorney can be blocked if GEO          Ex. 9, Belt Dep. 30:5-13.
 14           determines that the attorney “is complicit
              in the safety and security issues at the
 15           facility”.
 16       80. If the detainees were coordinating a            Ex. 9, Belt Dep. 39:8-22.
 17           hunger strike, that would be grounds for
              blocking the numbers.
 18
 19       81. Belt works directly for the facility            Ex. 9, Belt Dep. 39:8-22;
              administrator, Warden Janecka, who              41:11-12; 43:7-24; 46:13-
 20           directs him whether or not to block             18; 48:25-49:4.
 21           numbers. He always sends his request to
              the Warden and waits for approval before
 22           blocking the number.
 23       82. Belt writes up the details of the calls he   Ex. 9, Belt Dep. 44:7-14;
 24           listens to that he finds relevant, including 46:13-18.
              “the reasoning or the necessity for
 25           identifying the issues posed by the
 26           continued phone call”, and gives that to
              the Warden to make the ultimate decision.
 27
          83. GEO requested phone numbers to be               Ex. 23, Castillo Dec. 6; Ex.
 28

                                                43
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 46 of 50 Page ID #:2796



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                          EVIDENTIARY
       SUF                FACTS                                     SUPPORT
  3     No.

  4
                blocked after Plaintiffs discussed the       41, [Nicole Ramos Letters];
  5             hunger strike and how they were subjected    Ex. 42, [Lt. Belt
                to excessive force with outside parties      Voicemail]; Ex. 27,
  6
                such as Nicole Ramos, one of the             Martinez Dep. 157:4-8,
  7             Plaintiffs’ immigration attorneys and from   158:2-159:3; Ex. 43, [Omar
                advocacy organizations like CLUE             kites re. Blocks]; Ex. 44, P
  8
                (Clergy and Laity United for Economic        [Omar recording]; Ex. 26,
  9             Justice) and Pueblos Sin Fronteras.          Diaz Dep. 93:24-95:5,
 10                                                          99:19-22; Ex. 23, Castillo
                                                             Dep. 22:1-23:10, 112:23-
 11                                                          113:19; Ex., 45, [List of
 12                                                          blocked numbers
                                                             (Castillo)]; Ex. 25, Cornejo
 13                                                          Dep. 94:4-11, 94:16-95:11,
 14                                                          97:2-6, 97:21-98:6, 99:11-
                                                             13, 100:11-13
 15
          84. Plaintiff Castillo testified that he had      Ex. 23, Castillo Dep. 22:1-
 16           problems contacting his mother, brother,      23:10; 112:23-113:19;
 17           and sister, as well as other individuals that
              were part of his support group because
 18           their phone numbers were blocked.
 19           Although Plaintiff Castillo was able to
              contact individuals on his approved call
 20           list while in segregation, once he was
 21           removed from segregation and was able to
              contact individuals outside of his
 22           approved list, those individuals’ phone
 23           numbers were also blocked after he
              reported details about the use of force.
 24
 25       85. Plaintiff Martinez also became unable to       Ex. 41, [Nicole Ramos
              speak with his immigration attorney after      Letters];
 26           Plaintiff Martinez told her what had
 27           happened and she filed a grievance about
              it. Her number was blocked and he could
 28

                                              44
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 47 of 50 Page ID #:2797



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                         EVIDENTIARY
       SUF                FACTS                                    SUPPORT
  3     No.

  4
                not call her.
  5
          86. Plaintiff Martinez testified that phone       Ex. 27, Martinez Dep.
  6           numbers for his attorney, ex-wife, and        157:4-8, 158:2-159:3; Ex.
  7           daughters were blocked. He submitted a        43, [Omar kites re. Blocks];
              grievance concerning the phone blocks,        Ex. 44, [Omar recording re.
  8           “but a long time passed before they           Blocks]
  9           unblocked the numbers” and not all phone
              numbers associated with people he
 10           communicated with were unblocked.
 11
          87. Captain McCusker was Captain at the time Ex. 10, McCusker Dep. 5:5-
 12           of the hunger strike.                    11
 13       88. The Captain was a policymaker at the          Ex. 10, McCusker Dep.
 14           facility and reviewed documents generated     40:4-18;44:10-19; Ex. B
              as a result of the use of force; like the     General Incident Report
 15           Warden, he also found the use of force        [GEO2272]; Ex. E, After
 16           was in policy.                                Action Review Report
                                                            [GEO 02238]
 17
          89. Captain McCusker assisted Lieutenant          Ex. 16, Lt. Diaz Dep.
 18           Diaz in completing the use of force           106:1-4
 19           reports.
 20       90. Captain McCusker crossed off the              Ex. 10, McCusker Dep.
 21           notations on the use of force report that     44:4-19.
              said the hunger strike in this case was not
 22           a disturbance.
 23       91. If the video review had been done            Decl. of Homer Venters ¶ 4,
 24           carefully, it would have been determined     Ex. A [Dr. Venters Expert
              that the officers used excessive force.      Report] at 4.
 25           “[R]eview of video from this incident
 26           reveals several clear elements that indicate
              force was not required when it was used.”
 27
          92. Officers had a practice of not accurately     Ex. 16, Lt. Diaz Dep. 20:4-
 28

                                              45
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 48 of 50 Page ID #:2798



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                           EVIDENTIARY
       SUF                FACTS                                      SUPPORT
  3     No.

  4
                filling out use of force reports. Lt Diaz     7. Sgt. Ex. 14, Sgt. Campos
  5             reports that she did not always file a use-   Dep. 153:12-20.
                of-force report after using OC spray.
  6
                Campos stated that he felt his own report
  7             insufficiently detailed the events.
  8       93.    The City Manager had open                 Hart Decl. ¶ 9.
  9             communication with the Warden and if an
                issue came to the City Manager's attention
 10             the City Manager would speak with the
 11             Warden about it. The City Manager also
                was able to attend quarterly meetings at
 12             the Facility.
 13
          94. The City is entitled to perform periodic        Ex. M, at GEO 00661
 14           inspections.                                    (GEO and Adelanto MOU)
 15       95. Moreover, the city at all times had the   Hart Decl. ¶ 9.
 16           ability to receive regular reports from
              GEO as to the facility and attend key GEO
 17           meetings.
 18       96. There have been so many hunger strikes at Ex. 10, McCusker Dep.
 19           the Adelanto Facility that GEO’s Person   76:10-25
              Most Knowledgeable could not “put a
 20           number on it.”
 21
          97. The City was aware of the Office of             Ex. 12, Flores Dep. 47:6-17
 22           Inspector General Report that detailed
 23           serious problems at the Adelanto
              Detention Facility,
 24
          98. After the Inspector General Report the      Ex. 12, Flores Dep. 47:6-
 25           City did not look at the grievance log, the 20.
 26           City lists no affirmative actions it took,
              only that City representatives met with the
 27           attorney general’s office twice, but even
 28

                                                46
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 49 of 50 Page ID #:2799



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                          EVIDENTIARY
       SUF                FACTS                                     SUPPORT
  3     No.

  4
                then the meeting were designed to bring
  5             the issues to the City’s attention--there
                was no discussion
  6
  7       99. GEO would forward correspondence               Hart Decl. ¶ 11.
              between GEO and ICE to the city. GEO
  8           personnel would also attend city council
  9           meetings.

 10
          100. During his tenure as Warden, Janecka did Ex. 11, Janecka Dep.
 11
               not recall a single inspection of the facility 107:24-108:2
 12            by the City of Adelanto.
 13       101. As part of her duties as Compliance           Ex. 13, Langill Dep. 10:24-
 14            Administrator for GEO, Person Most            11:6
               Knowledgeable Joanne Langill conducts
 15            walk-throughs and coordinates audits at
 16            Adelanto Detention Facility

 17       102. During her tenure as Compliance               Ex. 13, Langill Dep. 56:16-
               Administrator, the City of Adelanto has       20; Id. at 57:11-14.
 18            never conducted an audit of the facility or
 19            contacted Ms. Langill.
 20       103. According to the person most                  Ex. 12, Flores Dep. 15:15-
 21            knowledgeable and current City Manager        20 (June 28, 2019).
               at Adelanto, there is no person in the City
 22            responsible for inspecting GEO’s facility.
 23       104. Adelanto did not review GEO’s policies.      Ex. 12, Flores Dep. 41:2-
 24            As the PMK explained, “we contracted         22;. 51:25-53:1.
               with GEO to maintain all documentations,
 25            policies, procedure and oversee the facility
 26            on behalf of the City.” He added, “We
               relied on GEO to perform all . . .
 27            responsibilities on our behalf” and “we
 28

                                                47
Case 5:18-cv-01125-SP Document 122 Filed 11/26/19 Page 50 of 50 Page ID #:2800



  1
  2    Pltfs’    UNCONTROVERTED MATERIAL                           EVIDENTIARY
       SUF                FACTS                                      SUPPORT
  3     No.

  4
                relied on GEO for-- to oversee the
  5             detention center”.
  6       105. Sgt. Campos deployed his OC spray at           Ex. F, [Video, View C-3] at
  7            Plaintiffs from very close range, less than    06:46:37 a.m. to 6:47:03
               five feet away.                                a.m.
  8
  9       106. Sgt. Campos was not aware that spraying        Ex. 14, Sgt. Campos Dep.
 10            at three feet was out of policy and was        16:10-12; 20-22.
               trained that he could spray at three to five
 11
               feet.
 12
 13
 14   Dated: November 26, 2019               LAW OFFICES OF RACHEL STEINBACK
                                             LAW OFFICES OF CAROL A SOBEL
 15
                                             SCHONBRUN SEPLOW HARRIS
 16                                          & HOFFMAN LLP
                                             LAW OFFICE OF COLLEEN FLYNN
 17                                          LAW OFFICE OF MATTHEW STRUGAR
 18                                          By: /s/ Catherine E. Sweester
                                                 Rachel Steinback
 19                                              Monique Amanda Alarcon
                                                 Catherine E. Sweetser
 20                                              Colleen Flynn
                                                 Matthew Strugar
 21                                              Attorneys for Plaintiffs.
 22
 23
 24
 25
 26
 27
 28

                                                48
